Citation Nr: 0530860	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an increased rating for post-operative 
residuals of a right upper lobectomy, for adenocarcinoma of 
the lung, rated 30 percent disabling.

2.	Entitlement to an initial rating higher than 0 percent for 
radiation dermatitis prior to January 24, 2003, and a rating 
higher than 10 percent as of that date.

3.	Entitlement to an initial rating higher than 10 percent 
for a post-operative thoracotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971. 

This case comes to the Board of Veterans' Appeals (Board) 
from May 1999 and September 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The May 1999 rating action denied an 
increased rating for post-operative residuals of a right 
upper lobectomy, for adenocarcinoma of the lung, rated as 30 
percent disabling.  In February 2000, the veteran testified 
before a local hearing officer; a transcript of the 
proceeding is of record.  A September 2000 hearing officer's 
decision granted service connection for radiation dermatitis, 
and assigned an initial noncompensable (i.e., 0 percent) 
evaluation effective from March 30, 2000; and granted service 
connection for a post-operative thoracotomy scar and assigned 
a noncompensable rating effective from July 16, 1999.  In a 
February 2003 rating action, the RO increased the evaluation 
for radiation dermatitis to 10 percent, effective from 
January 24, 2003.  

In November 2003, the Board remanded the case to the RO (via 
the Appeals Management Center (AMC)) for additional 
evidentiary development and consideration of the matters on 
appeal.  In a February 2005 decision, the RO increased the 
rating for a thoracotomy scar to 10 percent effective from 
July 16, 1999.  Thereafter, in May 2005, the AMC issued a 
supplemental statement of the case (SSOC), which continued 
the denial of a higher rating for the residuals of a right 
upper lobectomy and for radiation dermatitis, and reflected 
the increased rating for a thoracotomy scar.  The AMC then 
returned the case to the Board for further appellate review.

The veteran has filed a timely appeal with regard to the 
rating assigned for the residuals of a right upper lobectomy, 
as well as with the initial ratings assigned for radiation 
dermatitis and a post-operative thoracotomy scar.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a 'staged' rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at others). Also, while the RO has granted 
increased ratings for both radiation dermatitis and a 
thoracotomy scar during the pendency of the appeal, he has 
since continued to appeal for an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).     

Unfortunately, because further development is needed before 
the Board can make a decision as to the claim on appeal for a 
higher rating for post-operative residuals of a right upper 
lobectomy, for adenocarcinoma of the lung, that claim is 
again being REMANDED to the RO via the AMC in Washington, 
D.C., and is addressed further in the remand portion of the 
decision below.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence needed to 
substantiate his claims for higher ratings for radiation 
dermatitis and a post-operative thoracotomy scar, and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of these matters has 
been obtained.

2.	For the time period from March 30, 2000 to January 23, 
2003, the veteran's service-connected radiation dermatitis 
caused him to experience at least periodic itching and skin 
irritation.  

3.	Since January 24, 2003, the veteran has experienced 
constant itching and skin irritation, as well as general pain 
and sensitivity to palpation, as the result of radiation 
dermatitis.

4.	Since the July 17, 1999 effective date of the grant of 
service connection, there is no indication that the veteran's 
thoracotomy scar has been characterized by limitation of 
function of any affected part, or that it has covered a 
surface area that would warrant any higher rating.


CONCLUSIONS OF LAW

1.	The criteria are met for an initial 10 percent rating, 
but no higher, for radiation dermatitis, from March 30, 2000 
to January 23, 2003.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, 
Diagnostic Code 7806 (in effect prior to and as of August 
30, 2002).

2.	The criteria are met for a 30 percent rating, but no 
higher, for radiation dermatitis, since January 24, 2003.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);   38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 7806 
(in effect prior to and as of August 30, 2002).

3.	The criteria have not been met for an initial rating 
higher than 10 percent for a post-operative thoracotomy 
scar.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002);      38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic 
Codes 7801-7805 (in effect prior to and as of August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186- 
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). This new "fourth 
element" of the notice requirement comes from the language 
of  38 C.F.R. § 3.159(b)(1).

In the present case, the veteran was provided with VCAA 
notice with regard to the claims being decided, through 
letters dated in April 2004 and February 2005.  Both of these 
letters notified the veteran as to the information and 
evidence not of record that was required in order to 
establish his claims, the evidence that VA would assist him 
in obtaining, and the information and evidence that he 
himself was expected to provide.  The February 2005 letter in 
particular specifically informed the veteran of the 
opportunity to submit any additional evidence in his 
possession that pertained to the claims, as indicated above, 
the fourth and final element required for adequate VCAA 
notice.  Also, the April 2004 letter included language 
identifying what kind of evidence he could provide that would 
be particularly informative in attempting to establish his 
claims, including physicians' statements, private medical 
records, and statements from lay individuals as to their 
personal observations of any worsening in his condition.  
Thus, the April 2004 and February 2005 letters have provided 
the veteran with satisfactory notice of the VCAA.  See 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.
In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Peligrini II, 18 
Vet. App. at 119-120.

Here, while the above notice letters were provided to the 
veteran following the September 2000 RO rating decision on 
appeal with regard to the claims for increased ratings for 
radiation dermatitis and a thoracotomy scar, in September 
2000, this decision was issued prior to the enactment of the 
VCAA.  Thus, the RO obviously could not have complied with 
the requirement that VCAA notice precede the initial 
adjudication of the claim or claims on appeal.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 
Vet. App. at 120.  But in Pelegrini II, the Court clarified 
that in cases, as here, where the VCAA notices were not 
issued until after the initial adjudication in question, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that she is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2004) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right to as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))
 
The April 2004 and February 2005 VCAA letters in this case 
provided with the veteran with ample opportunity to respond, 
in advance of the RO's issuance of the May 2005 SSOC.  The 
veteran responded to the former letter in a May 2004 
statement in which he further described symptomatology 
pertaining to his service-connected thoracotomy scar, and 
also through a VA Form 21-4142 (Authorization and Consent to 
Release Information) dated that same month that identified 
various private medical providers for the disabilities 
claimed.  The RO has since attempted to obtain additional 
evidence from the source identified by the veteran, Norwalk 
Hospital, and this facility responded that no further 
treatment records for the veteran were available.  Also, the 
RO's February 2005 rating decision increasing to 10 percent 
the veteran's evaluation for a thoracotomy scar, also 
provided him with further notice as to the requirements for a 
higher rating for this condition.  So under these 
circumstances, the Board finds that the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of [his] claim by VA," and thus, "essentially 
cured the error in the timing of notice."  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of... claim by VA") (citing Pelegrini, 18 Vet. App. 
at 122-24).

In developing the veteran's claims, the RO has obtained the 
veteran's VA outpatient treatment (VAOPT) records, medical 
records from numerous private treatment providers, and 
records pertaining to the veteran's receipt of disability 
benefits from the Social Security Administration (SSA).  The 
RO has arranged for the veteran to under a March 2000 VA 
general examination and an April 2004 dermatologic 
examination.  The veteran has also been afforded the 
opportunity to provide testimony during a February 2000 
hearing before a local hearing officer.      

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Factual Background

In its July 1994 decision, the RO granted service connection 
for lung cancer, due to herbicide exposure, and assigned an 
initial 100 percent rating, effective from May 20, 1994.

In January 1998, the RO recharacterized the above condition 
as status-post right upper lobectomy for pulmonary poorly 
differentiated adenocarcinoma with mediastinal involvement, 
and decreased the rating for this disability to 30 percent, 
effective April 1, 1998.  (As previously mentioned, the Board 
has since recharacterized this disability as the post-
operative residuals of a right upper lobectomy, for 
adenocarcinoma of the lung).   

During a February 2000 hearing before a local hearing 
officer, the veteran testified that the effects of his right 
upper lobectomy following his pulmonary poorly differentiated 
adenocarcinoma, for which there was no sign of recurrence or 
active metastasis, included considerable pain and discomfort 
that interfered to an extent with his ability to perform 
various occupational duties.   

The report of a March 2000 VA general medical examination 
indicates a history of a lobectomy in 1994 due to poorly 
differentiated adenocarcinoma of the right lung, and that the 
veteran had also received 6,000 rads of XRT and chemotherapy.  
It was further noted that the veteran did not know if his 
lobectomy scar had changed since surgery.  There was no 
history of infection secondary to the scar.  The area had not 
been treated in any way.  His right back occasionally itched 
and bothered him.  Physical examination revealed a 4-cm 
horizontal linear scar and three 1-cm vertical scars near the 
supraclavicular notch.  On the right scapula extending onto 
the flank there was a 26-cm curvilinear scar.  Medial to this 
there were hyperpigmented macules coalescing in two patches 
with minimal lichenification.  On the right flank there was a 
3-cm linear scar.  On the lower back there was an 8-cm 
vertical linear scar.  On the left ankle the veteran had a 
burn scar.  There was no tenderness, adhesion, or texture 
change to the scars.  There was no ulceration or breakdown of 
the skin.  Many of the scars were slightly depressed.  The 
longest scar on the right scapula was depressed with minimal 
underlying tissue loss.  There was no inflammation, edema or 
keloid formation.  The scars were whitish or hyperpigmented, 
or slightly pin compared to his normal skin color.  There 
were no significant disfigurements in the scars.  The 
diagnosis was scars, multiple, secondary to surgery, and one 
scar secondary to a burn; and mild, chronic radiation 
dermatitis.    

Records from the Westhaven VA Medical Center (VAMC), include 
a March 2000 physician's report that notes the presence of 
post-operative and post-radiation pleural thickening, and 
scarring over the area in proximity to the location of the 
right upper lobectomy.   

A September 2000 hearing officer's decision grated service 
connection for radiation dermatitis (associated with the 
post-operative residuals of a right upper lobectomy), and 
assigned an initial noncompensable evaluation effective from 
March 30, 2000.  The RO also granted service connection for a 
post-operative thoracotomy scar and assigned a noncompensable 
rating effective from July 16, 1999.  

Records from the Social Security Administration, received in 
November 2002, include a copy of an August 1994 
administrative decision that the veteran was deemed to be 
disabled, effective April 21, 1994, due to a diagnosis of 
malignant neoplasm of the trachea, bronchus or lung.  

In the report of a January 2003 VA examination for 
respiratory disorders, the examiner noted the veteran's 
report that he developed radiation burns to his lower back 
when he was treated for cancer.  The veteran complained that 
this area was uncomfortable and very sensitive, and he 
described a constant pins and needle-like sensation over the 
area.  He reported that he would feel better after taking a 
shower.  He indicated that he did not use any specific 
medication for this problem, and that he had learned to live 
with it.  On examination of the veteran, it was noted with 
regard to the skin that there was a 28-cm surgical 
thoracotomy scar over the right upper back.  The scar was 
well-healed and darker than the surrounding skin.  There was 
evidence of underlying tissue loss.  The area was nontender 
to palpation.  There was no evidence of keloid or active 
inflammation over the region.  The veteran also had an 
irregular triangular-shaped area of skin discoloration over 
his right upper back.  The girth of this area was at the top.  
The base was 8-cm and the size was 13 and 14-cm, 
respectively.  The area covered 1.456 meters of his skin 
surface.  The area was very sensitive to touch.  The skin was 
mostly lighter than the surrounding area with patches of 
hyperpigmentation.  The examiner diagnosed, inter alia, a 
history of lung cancer, status-post chemotherapy, radiation 
therapy, and right upper lobectomy, currently in remission; a 
surgical scar, status-post thoracotomy; and radiation burns 
covering the upper back with an area of hypersensitivity to 
touch, with an estimated area using the rule of 9 of 5% of 
the total body surface.      

In a February 2003 decision, the RO increased the evaluation 
for radiation dermatitis to 10 percent, effective from 
January 24, 2003.  

The report of an April 2004 VA dermatological examination, 
reflects that the veteran's thoracotomy scar was due to an 
incision in the right lateral chest or mid-axillary area in 
September 1994 to remove the right upper lobe.  Treatment was 
a primary closure with sutures.  The veteran denied secondary 
infections, and stated that after healing he required no 
further treatment.  He reported no active symptoms from the 
surgical scar.  It was noted objectively that the surgical 
scar was oblique and measured 29-cm in length along the right 
lateral chest area.  The scar had a linear shape.  There was 
tenderness on light palpation.  There was also adherence to 
underlying tissue.  The texture of the skin was similar to 
the surrounding skin, and was not irregular, atrophic, shiny, 
or scaly.  The scar was stable, and there was no significant 
elevation or depression of the surface contour of the scar on 
palpation.  The surgical scar was deep up to the parietal 
pleura.  There was no significant inflammation, edema, or 
keloid formation, and no area of induration or inflexibility 
of the skin in the area of the scar.  There was no limitation 
of motion or other limitation of function caused by the scar.  
The impression was of a surgical scar as described above.  

With regard to the veteran's post-radiation dermatitis, it 
was noted that the veteran reported developing two rashes 
following radiation treatment in 1994-95.  He stated that he 
received the maximum does of 6,000 rads for his treatment.  
The two areas affected were the suprasternal notch in the 
anterior neck, and the posterior mid-thoracic area; of the 
two, the veteran complained that the back area was worse and 
constant.  The veteran further reported that he had not 
received treatment for either rash in the past 12-month 
period.  For both areas, he reported pins-and-needles type of 
constant pain, about 8/10, that worsened when he over-exerted 
himself such as lifting heavy objects.  He stated that sudden 
trunk movement aggravated the pain, and rest relieved the 
pain somewhat.  He further complained regarding the back rash 
that it "itched all the time."  He did not report fever or 
weight loss relative to a skin condition.  An examination of 
the skin surface revealed post-radiation dermatitis in the 
posterior mid-thoracic region.  The affected area was 17-cm 
by 10-cm in its widest dimensions.  The veteran reported 
tenderness on light palpation.  There was adherence to 
underlying tissue, and the skin texture was irregular but not 
atrophic, shiny, or scaly.  The area was stable, and there 
was no significant elevation or depression of the surface 
contour on palpation.  There was a combination of 
hyperpigmented and hypopigmented spots in the entire area, 
about equal in quantity.  There was no obvious rash on 
examination, although the veteran complained that sudden 
trunk movement and deep respiration caused pain in the area.  
The impression was post-radiation dermatitis in the posterior 
mid-thoracic area, as described above in the examination 
findings.  The total body surface area affected was about one 
percent.  There was no obvious anterior neck dermatitis at 
that time, although the reported area of involvement was 
about 0.25 percent.  

In February 2005 rating decision, the RO increased the rating 
for a thoracotomy scar to 10 percent effective from July 16, 
1999.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R.    
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders, to include 
for dermatitis and scars.  See 67 Fed. Reg. 49,596 (2002) 
(codified at 38 C.F.R. § 4.118).    

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC   3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

With regard to the veteran's service-connected radiation 
dermatitis, the RO historically has evaluated this condition 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7806, for an unspecified skin disorder rated by analogy to 
dermatitis or eczema.  

Under the version of DC 7806 in effect prior to August 30, 
2002, eczema was evaluated on the basis of symptomatology 
that consisted of ulceration, exfoliation or crusting and 
the extent thereof, pruritus, systemic or nervous 
manifestations, lesions and the extent thereof, and the 
appearance of the disorder on exposed skin, especially if it 
was disfiguring.

The rating criteria provided that a noncompensable rating 
was assigned where there was slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  For a 10 percent rating to be assigned, the evidence 
needed to show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  If 
the exudation or itching was constant and there were 
extensive lesions or marked disfigurement, a 30 percent 
disability rating was assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation or exceptional repugnance 
needed to be shown.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.  In order for a 10 
percent rating to be assigned, the evidence must show that 
at least 5 percent, but less than 20 percent, of the entire 
body or the exposed areas are affected, or it must show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  Where more than 40 percent of the 
entire body or exposed areas are affected or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 
C.F.R. § 4.118, DC 7806 (2004).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.  
With regard to the evaluation of the veteran's service-
connected radiation dermatitis, as necessary, under the 
criteria for scars other than to the head, face, or neck, as 
well as the applicable rating provisions for his thoracotomy 
scar, the pertinent rating criteria both before and after the 
August 2002 regulatory revision are set forth below. 

Prior to August 30, 2002, 38 C.F.R. § 4.118, DC 7803 provided 
for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations. Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
DC 7805 provided that other scars (not falling within the 
criteria of DC 7800 through 7804) were to be rated on the 
basis of limitation of function of the part affected.

Under the rating criteria effective August 30, 2002, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating.  38 C.F.R.          § 4.118, DC 
7803 (effective August 30, 2002).  Note 1 to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804 (effective August 30, 2002).  Note 1 to DC 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in DC 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.

Additionally, under the rating criteria effective August 30, 
2002, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

A.	Higher Rating for Radiation Dermatitis, from                                                
March 30, 2000 to January 23, 2003

An increased rating for the veteran's radiation dermatitis, 
currently evaluated as noncompensable during the time period 
in question, is available at the level of 10 percent under 
the version of DC 7806 in effect prior to August 30, 2002, 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  For the period from the 
August 2002 regulatory revision up until January 23, 2003, 
radiation dermatitis may also be evaluated under the revised 
version of DC 7806, if such criteria is more favorable to the 
veteran's claim.  

As indicated above, the medical evidence includes a March 
2000 general examination report that notes the veteran had 
received an extensive amount of radiation during his 1994 
treatment for lung cancer, and that he now complained that 
his right back occasionally itched and bothered him.  The 
diagnosis was, in pertinent part, mild and chronic radiation 
dermatitis.  Given the above findings regarding a radiation 
induced rash on the exposed skin surface, and related 
symptoms shown, the evidence supports the assignment of an 
initial 10 percent rating for radiation dermatitis, from 
March 30, 2000 to January 23, 2003, under the former version 
of DC 7806.  

No higher rating is warranted under the pre-August 2002 
version of DC 7806, however, inasmuch as the veteran has not 
been shown to have constant exudation or itching, extensive 
lesions, or marked disfigurement during the relevant time 
period, required for the next higher evaluation of 30 
percent.  Likewise, a higher evaluation is not available 
under the revised version of DC 7806, for the period from the 
August 30, 2002 regulatory revision until January 23, 2003, 
in the absence of any information regarding the percentage of 
exposed areas affected, or systemic therapy, required for 
consideration under the revised criteria; there is also no 
indicating that the predominant disability associated with 
radiation dermatitis is scarring, another potential basis for 
consideration under the modified DC 7806.

Hence, a 10 percent, but no higher, initial rating is 
warranted for radiation dermatitis, from March 30, 2000 to 
January 23, 2003.

B.	Higher Rating for Radiation Dermatitis, from January 24, 
2003

Regarding the severity of the radiation dermatitis since 
January 2003, the report of an examination dated that same 
month notes the veteran's report that the skin surface of the 
back was uncomfortable and sensitive, and that he had a 
constant pins and needle-like sensation over the area.  The 
examiner noted the presence of an irregular triangular-shape 
area of skin discoloration over the right upper back, which 
was very sensitive to touch.  Thereafter, on examination 
again in April 2004, veteran complained that the discomfort 
from his dermatitis condition was worse and constant.  He 
reported having a constant pins-and-needles sensation, and 
itching on a continuous basis.  The affected area was 17-cm 
by 10 at its widest dimensions, and the veteran reported 
tenderness on light palpation.  The impression was post-
radiation dermatitis in the posterior mid-thoracic area.    

Under the former version of DC 7806, which in this case is 
the more favorable criteria for evaluating radiation 
dermatitis since January 2003, a higher 30 percent rating is 
warranted because there is evidence to establish constant 
itching as a result of the veteran's skin condition.  In this 
regard, the April 2004 examiner documented the veteran's 
apparent constant itching and irritation due to dermatitis, 
and the report of the January 2003 VA examination reflects 
near constant skin irritation that is substantially similar 
to that required in the above rating criteria. 

The Board points out that the next higher evaluation of 50 
percent under this diagnostic code is not warranted, in the 
absence of any findings of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or dermatitis that is exceptionally 
repugnant.  Also, a higher evaluation is not warranted under 
the revised version of DC 7806, as the percentage of body 
area affected by radiation dermatitis does not itself 
correspond to a compensable rating under this code, nor is 
there any indication of systemic therapy to treat dermatitis.  

Accordingly, an evaluation of 30 percent, but no higher, for 
radiation dermatitis for the period since January 24, 2003, 
is appropriate.   

C.	Higher Rating for Thoracotomy Scar

As previously noted, the veteran's thoracotomy scar is 
presently evaluated as 10 percent disabling, since the July 
16, 1999 effective date of the grant of service connection.  
Thus, the only applicable rating criteria pursuant to which a 
higher evaluation is available are the revised version of DC 
7801, for scars that are deep or that cause limited motion, 
and the current and former versions of DC 7805 for scars 
rated on limitation of function of the affected part.

With respect consideration of DC 7801, the record reflects 
that the veteran's post-operative thoracotomy scar, 
notwithstanding whether it is even appropriately categorized 
as a deep scar or as causing limitation of motion, is a 
linear scar approximately 30-cm in length that is clearly not 
of the surface area that would warrant a compensable 
evaluation under this criteria (providing for a minimum 10 
percent rating for an area or areas exceeding 6 square inches 
(39 square cm.)).  An increased rating is therefore not 
warranted under this diagnostic code.

As pertaining to DC 7805 for evaluation based upon limitation 
of function to the affected part, which is essentially 
identical under both former and revised versions, the veteran 
has not complained at any point of limitation of function due 
to the thoracotomy scar.  Additionally, the April 2004 
dermatological examiner specifically noted that there was no 
limitation of motion, or limitation of function, caused by 
the scar.

There is therefore no basis for a higher initial evaluation 
for the veteran's service-connected thoracotomy scar.  Also, 
because the symptoms of the thoracotomy scar have not changed 
at any point and the area of involvement similarly have not 
changed, the veteran cannot receive staged ratings, in 
accordance with Fenderson.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular evaluation for his service-connected 
radiation dermatitis and thoracotomy scar, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
neither disability has been shown to have caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Nor is there any indication that the veteran has 
undergone frequently hospitalization as the results of these 
conditions.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R.          § 
3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating of 10 percent is granted for 
radiation dermatitis, from March 30, 2000 to January 23, 
2003.  

A higher 30 percent rating is granted for radiation 
dermatitis, from January 24, 2003.  

An initial rating higher than 10 percent for a post-operative 
thoracotomy scar is denied.
REMAND

The veteran's post-operative residuals of a right upper 
lobectomy, subsequent to adenocarcinoma of the lung, are 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6819.  Under this criteria, a 100 
percent rating shall continue for six months after cessation 
of any surgical or other therapeutic procedure, and then the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  (In this case, the 
veteran's rating was reduced from 100 to 30 percent in mid-
1998.) If no recurrence or metastasis, then it is rated on 
residuals.  See 38 C.F.R. § 4.97, Diagnostic Code 6819.

In its November 2003 remand, the Board noted that the 
evidence of record did not conclusively reflect whether 
pulmonary impairment could be considered in evaluating the 
post-operative residuals of a right upper lobectomy, as there 
was a separate diagnosis of obstructive lung disease and no 
indication that such condition was related to the prior 
lobectomy.  The Board thus requested a medical opinion as to 
the etiology of obstructive and restrictive lung disease.  
Thereafter, an April 2004 VA examiner determined that the 
veteran's respiratory restriction was most likely related to 
his service-connected lung cancer status-post surgery and 
radiation, although obstruction was due to nonservice-related 
causes.  Hence, for all practical purposes, the RO should 
consider impairment due to restrictive lung disease, as part 
and parcel of the veteran's service-connected post-operative 
residuals of surgery.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA must be able to distinguish, by competent 
medical opinion, the extent of the veteran's symptoms that 
are due to service-related causes from those that are not; 
else, VA must presume that all symptoms are part and parcel 
of the service-connected disability).

However, the report of the April 2004 VA examination (as well 
as April 2005 examination report from the same physician, 
that reflects additional findings pertaining to the veteran's 
lobectomy residuals and respiratory condition) does not 
contain findings that are completely responsive to the 
criteria under the General Rating Formula for Restrictive 
Lung Disease, to include information regarding DLCO (SB) 
percent predicted and maximum oxygen consumption.  See 
Diagnostic Code 6844, for post-surgical residuals (rated 
under the above general formula).  So in order to properly 
evaluate the severity of the veteran's disability, he must be 
scheduled for another VA examination and the report of it 
must contain findings addressing the specific diagnostic 
criteria that are applicable.  See Beverly v. Brown, 9 Vet. 
App. 402, 406 (1996).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:
	
1.	Obtain all VA outpatient treatment 
records   dated since April 2005 from 
VA medical facilities affiliated with 
the Connecticut Healthcare System and 
associate them with the claims file.

2.	Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of his service-
connected post-operative residuals of 
a right upper lobectomy, for 
adenocarcinoma of the lung.  If 
possible, schedule the examination 
with the physician that conducted the 
April 2004 and April 2005 
examinations.

All necessary testing should be done, 
to include PFT and any other 
appropriate testing.  The examiner 
should review the results of any 
testing prior to completion of the 
examination report.

The results of the PFT should be 
recorded in the appropriate manner for 
rating purposes, to include:  a) the 
percentage of predicted of FEV-1; b) 
the percentage of predicted of FEV-
1/FVC c) the percentage of predicted 
of DLCO (SB).

The examiner should also determine 
whether the veteran has: a) cor 
pulmonale (right heart failure), or; 
b) right ventricular hypertrophy, or; 
c) pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; 
d) episode(s) of acute respiratory 
failure, or; e) a requirement of 
outpatient oxygen therapy; and f) the 
maximum exercise capacity as measured 
by oxygen consumption with cardiac or 
respiratory limitation.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication. 38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's 
claim for an increased rating for 
post-operative residuals of a right 
upper lobectomy, for adenocarcinoma of 
the lung, (currently rated as 30 
percent disabling), in light of the 
additional evidence obtained.  If it 
is not granted to his satisfaction, 
prepare a SSOC and send it to him and 
his representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


